UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 2, 2012 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 001-32830 20-2760393 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4336 Montgomery Ave., Bethesda, Maryland 20814 (Address of principal executive offices)(Zip Code) (301)983-0998 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On February 2, 2012, India Globalization Capital, Inc. (the “Company”) issued a press release discussing the completion of its acquisition of Ironman and the related benefits. A copy of the press release is attached to this report as Exhibit 99.1 and is incorporated by reference into this Item8.01 in its entirety. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated February 2, 2012 SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. INDIA GLOBALIZATION CAPITAL, INC. Date: February 6, 2012 By: /s/Ram Mukunda Ram Mukunda Chief Executive Officer and President Exhibit Index 99.1 Press Release dated February 2, 2012
